      Case 2:19-cv-05887-DGC Document 21 Filed 05/20/20 Page 1 of 2




 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
                                                       No. CV-19-05887-PHX-DGC
 9   Michael Gibson Muir,
                                                       ORDER
10                         Plaintiff,
11   v.
12   L3Harris Technologies, Inc., a Delaware
     corporation,
13
                           Defendant.
14
15
16          Plaintiff Michael Muir filed a state court complaint against Defendant L3 Harris
17   Technologies. Doc. 1-3 at 6-17. Defendant removed the case to this Court based on
18   diversity and federal question jurisdiction. Doc. 1. Pursuant to Federal Rule of Civil
19   Procedure 12(b)(6), Defendant moves to dismiss the complaint for failure to state a claim
20   for relief. Doc. 14. For reasons stated below, the Court will deny the motion as moot.
21          Rule 15(a)(1) provides that a plaintiff may amend his original complaint “once as a
22   matter of course within . . . 21 days after service of a motion under Rule 12(b).” Fed. R.
23   Civ. P. 15(a)(1)(B). Plaintiff filed an amended complaint 14 days after service of the
24   motion to dismiss. See Docs. 14, 15. The amended complaint therefore is timely and
25   Plaintiff did not need leave of Court or Defendant’s consent to file the pleading. See Lacey
26   v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012) (“Under the current version of Rule 15
27   adopted in 2009, parties have 21 days from both responsive pleadings and motions to
28   dismiss to amend as of right.”).
      Case 2:19-cv-05887-DGC Document 21 Filed 05/20/20 Page 2 of 2




 1         Plaintiff’s “amended complaint supersedes the original complaint and renders it
 2   without legal effect.” Id.; see Jacobs v. Betlach, No. CV-14-00974-PHX-BSB, 2014 WL
 3   11515618, at *2 (D. Ariz. June 27, 2014) (“[B]ecause the amended complaint supersedes
 4   the previously filed complaints, it is currently the operative complaint in this matter.”)
 5   (citing Hal Roach Studios v. Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990));
 6   Earls v. City of Clovis, No. CV F 06-0305 AWI SMS, 2006 WL 1222696, at *1 (E.D. Cal.
 7   May 4, 2006) (“Once filed, the amended complaint supersedes the original complaint in its
 8   entirety, and the court will proceed with the amended complaint.”) (citing London v.
 9   Coopers & Lybrand, 644 F.2d 811 (9th Cir.1981)). Because Defendant’s “motion seeks to
10   dismiss claims in a complaint that is no longer operative, it will be denied as moot.”
11   McCormick v. Arizona, No. CV-19-04425-PHX-DGC (MHB), 2019 WL 5960075, at *1
12   (D. Ariz. Nov. 13, 2019); see Gonzalez v. Cate, No. 2:11-CV-3196-GEB-EFB, 2015 WL
13   128125, at *4 (E.D. Cal. Jan. 8, 2015) (plaintiff’s “amended complaint will supersede the
14   [complaint] that defendants have moved to dismiss, rendering the earlier complaint of no
15   legal effect and defendants’ motion moot”).
16         IT IS ORDERED:
17         1.      Defendant’s motion to dismiss the original complaint (Doc. 14) is denied as
18         moot.
19         2.      Defendant shall answer or otherwise respond to the amended complaint
20         (Doc. 15) by June 5, 2020. See Fed. R. Civ. P. 15(a)(3).
21         Dated this 20th day of May, 2020.
22
23
24
25
26
27
28


                                               -2-
